Fourth Court of Appeals
                                San Antonio, Texas
                                       July 16, 2014

                                    No. 04-14-00012-CV

                                      Burton KAHN,
                                        Appellant

                                             v.

                         HELVETIA ASSET RECOVERY INC.,
                                    Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-18355
                        Honorable Karen H. Pozza, Judge Presiding

                                          ORDER

       In accordance with this court’s memorandum opinion of this date, appellee’s motion to
dismiss is GRANTED and the appeal is DISMISSED AS MOOT.

       It is so ORDERED on July 16, 2014.


                                              _____________________________
                                              Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of July, 2014.

                                              _____________________________
                                              Keith E. Hottle, Clerk